DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, in claims 1-19: 
an integration unit, wherein the integration unit is operative to accumulate all the chip transitions of each PRN code of a received GNSS signal and produce a chip-edge accumulation (CEA) (corresponding structure in paras. 0049-0050, 0073-0075; 512, Fig. 5)
a multipath-error estimation and correction (MEC) module comprising:
a code multipath correlator unit operative to receive the CEA from the integration unit and implement a monitoring correlator and a prompt correlator to monitor the distortion of the correlation peak and produce 
a normalizing unit operative to receive the monitoring correlator output and normalize the monitoring correlator to the prompt correlator and thereby produce a normalized monitoring correlator output (claim language provides sufficient description of algorithm; see paras. 0073-0075 for structure; 534, Fig. 5)
a code multipath estimation unit operative to receive the normalized monitoring correlator output from the low pass filter, and to produce an estimate of multipath error (paras. 0051, 0062-0063, 0057-0059,  0073-0075; 538, Fig. 5)
a code multipath detection unit operative to determine whether the multipath error signal exceeds a threshold value (claim language provides sufficient description of algorithm; see paras.0073-0075 for structure; 540, Fig. 5)
a scaling function unit connected to the carrier tracking phase lock loop and the code tracking delay lock loop, and providing a scale factor (SF) to the code tracking delay lock loop, wherein the SF comprises a ratio of carrier frequency to the code chipping rate of the received GNSS signal (paras. 0025, 0073-0075)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Further regarding claims 1 and 12, the code multipath correlator unit (B) (i) is recited as receiving the CEA from the integration unit and implementing a monitoring correlator and a prompt correlator. However Fig. 5 shows that the code multipath correlator unit receives not only the CEA, which is from integration unit 512, but also the output P of carrier loop integrator 552. The code multipath correlator unit then implements the monitoring correlator with the CEA, and the prompt correlator with P. See para. [0051]. The claims do not recite the code multipath correlator unit (B) (i) receiving P from the carrier loop integrator. Claim 1 does not even recite the carrier loop. The claims appear to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The code multipath correlator unit cannot implement the prompt correlator without the output P of carrier loop integrator, and, with regards to claim 1, the output P cannot be provided without the carrier loop.



Regarding claim 2 line 2, there is no basis in the claim for the carrier tracking loop. 

Regarding claim 2 line 4, it is unclear what is meant by “N”. Examiner would recommend describing N as an integer number.

Regarding claim 9 lines 1-2, there is no basis in the claim for “the code multipath error estimation unit”. Examiner recommends amending to “the code multipath estimation unit” for consistency with claim 1 element (iv).

Regarding claim 9 line 6, it is unclear what it means to refer to M and P as “monitoring correlators” and “punctual correlators”. A correlator would typically be a piece of hardware, or an algorithm implemented by a computer. M and P as used in claim 9 would appear to be the output of a correlator, rather than the correlator itself. 

Regarding claim 10, there is no basis in the claim for “the CEA based Punctual correlator”.

Regarding claim 12 lines 21-22, there is no basis in the claim for “the CEA from the integration unit”. Further, it is not clear if “the integration unit” refers to (A)(i) or (B)(i). Further, it is unclear if elements (C) (i)-(iv) in lines 19-35 operate on data received from one of the channels recited in line 2, or on data received from all of the channels. That is, it is not clear how the MEC module (C) relates to the plurality of channels.

Regarding claim 13 line 4, it is unclear what is meant by “N”. Examiner would recommend describing N as an integer number.

Regarding claim 17, “The GNSS receiver of claim 12, wherein the receiver comprises a GNSS receiver configured to receive GNSS satellite signals” is circular and unclear. 

Regarding claim 18 line 1, there is no basis in the claim for “the code multipath error unit”. Examiner recommends amending to “the code multipath estimation unit” for consistency with claim 12 element (iv).



Regarding claim 19, it is unclear what portion of the receiver is configured to adaptively adjust the gain parameter. It is unclear if this function is performed by one of the elements already recited in claims 12 or 18, or requires structure that has not been recited.

The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 12, the claims have been rejected as indefinite for omitting essential elements. The claims are therefore also rejected for lack of written description, as they contain subject matter which was not described in the specification in such a way as to reasonably convey possession of the claimed invention. The specification does not reasonably convey possession of a multipath-correcting tracking loop structure or a GNSS receiver that omits the elements identified in the 35 U.S.C. 112(b) rejections above.

The remaining claims are dependent.

Allowable Subject Matter

Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) set forth in this Office action.

Regarding claims 1 and 12, Lennen (US 5,402,450) teaches a GNSS-receiver multipath-correcting tracking loop structure comprising a code tracking loop configured p, 12:9-29; 12:35-40).
Lennen further teaches that the DLL comprises an integration unit (60-70, Fig. 3), oscillator and code generator (combined in 28), but does not explicitly teach a code discriminator or loop filter. However these are conventional DLL components that, if not inherent, at least comprise a well-known alternative DLL structure that could be used with predictable results. 
Lennen further does not teach normalizing the monitoring correlator output to the prompt correlator. However Han (US 2007/0211793, cited on IDS), in analogous art, teaches an alternative wherein an early point E2 is compared with a prompt correlation by normalizing E2 to the prompt correlation and a multipath error determined based thereon (para. [0067] e2(k)/p(k) and equation 81). It would have been obvious to modify Lennen in view of Han because it is a simple substitution of one method of determining multipath for another that could be used with predictable results.
Lennen further does not teach the integration unit accumulating all chip transitions of each PRN code of a received GNSS signal to produce a chip-edge accumulation (CEA). However Williamson (US 2006/0215739, cited on IDS) teaches such an integration in paras. [0015]-[0017], [0029]-[0030], and [0042]-[0044]. Williamson further teaches that such integration produces correlation values for many multipath mitigation techniques (paras. [0018]-[0019], [0055]). Williamson teaches that “The same 
The remaining difference between Lennen and the claimed invention is that Lennen’s MEC does not comprise a code multipath correlator unit that receives the CEA from the integration unit and implements a monitoring correlator and a prompt correlator to monitor the distortion of the correlation peak. Instead, Lennen’s multipath-error estimation and correction module (124, Fig. 11) receives only I and Q baseband signals (output of 22, Fig. 11) and implements only a monitoring correlator. The prior art does not teach or make obvious a code multipath correlator unit that receives the CEA from the integration unit and implements a monitoring correlator and a prompt correlator to monitor the distortion of the correlation peak.

The remaining claims are dependent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648